DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 8-9) Applicant argue the lack of teaching of the following:
Applicant asserts that Uenkatasubramanian et al (D1) fails to teach or suggest the claimed step of:  

identifying a position of a skyline in the one or more image frames by identifying horizontal line numbers corresponding to each of the one or more image frames based on luminance values of the horizontal line numbers, the horizontal line numbers representing the position of the skyline in each respective frame.

As a threshold matter, D1 fundamentally fail to include adequate disclosure to support the Examiner’s reliance on the reference to teach or suggest multiple elements of the claims. Indeed, D1 only describes a result and not a process to obtain such a result. As such, D1 fundamentally fails to teach or suggest the specific operations claimed.
Turning to the above element itself, the claims explicitly recite identifying a position of a skyline in an image frame. Such a step necessarily requires an identification of where in the frame the skyline exists. D1 includes no such affirmative identification. Indeed, nothing in D1 describes how to detect where a skyline is. Instead, D1 simply provides a fixed size of an image after cropping with no discussion of how this cropping is performed. However, nothing in D1 states that the standard luminosity formula is only used to cover an image to grayscale image. 

Examiner’s response – Examiner respectfully disagree. 
Uenkatasubramanian et al address identifying position of a skyline in figures 3-4:

    PNG
    media_image1.png
    255
    355
    media_image1.png
    Greyscale

Figures 4 expressing that skyline is detected with affirmation (“Skyline Cropped” in Fig. 4) in order to know where the position is needed to carry out the function of cropping. The skyline detection is based on luminosity formula in Section VI. Algorithm Implementation:

    PNG
    media_image2.png
    151
    341
    media_image2.png
    Greyscale

As show in this portion of Section VI. Algorithm Implementation, luminosity value is calculated to grayscale due to lower processing time, but the same value is further used to identify the skyline portion from the image as taught in the next paragraph, where the skyline is view as the horizon for that image and where the cropping is executed. 


Applicant’s argument – (page 8) Applicant argued that lack of teaching of Uenkatasubramanian et al regarding cropping is performed. Please look at Remark for further detail.
Examiner’s response – Examiner respectfully disagree. The claim language recited cropping base on position of skyline which is taught by Uenkatasubramanian et al. 
Figure 4 teaches “Skyline Cropped” show that cropping is based on skyline as well. Above teaches detail on the use of luminosity formula for such calculation. 

    PNG
    media_image1.png
    255
    355
    media_image1.png
    Greyscale

Applicant’s argument – (page 8) Applicant argued that lack of teaching of Uenkatasubramanian et al regarding claim recited “line-by-line” process. Please look at Remark for further detail.
Examiner’s response – Examiner doesn’t seem to be able to find the term or phrase “line-by-line” in any of the claim language. This argument is view as moot. 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean Transform) in view of Xu et al (US 2019/0266418).
Claim 1:
A method comprising:
Umamaheswari et al teaches the following subject matter:
receiving one or more images frames captured by an image sensor installed on a vehicle (IV. System architecture teaches digital camera mounted on the hood of the vehicle; V. Video database teaches camera capture images at 30 frames per second; figure 1 & 3 teaches receiving frame);
Identifying a position of the skyline in the one or more images frames by identifying horizontal lines numbers corresponding to each of the one or more images frames based on luminance values of horizontal line number, the horizontal line numbers representing the position of the skyline in each respective frames (V. Video data base teaches identifying horizontal lines number that is angel of view of 40 degrees (position and lines number) per frame at 30 frames per second; VI. Algorithm implementation and figure 4 teaches identifying skyline/horizon and cropping of image base on skyline);
Cropping one or more future images base on the position of the skyline, the cropping generating cropped images comprising a subset of the corresponding future image frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture).
Umamaheswari et al does not teaches the following which is taught by Xu et al:
Processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.


Umamaheswari et al teach:
further comprising determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the skyline in the one or more image frames (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claim 3: cancel

Claim 4:
Umamaheswari et al teaches skyline above but do not teach the following which is taught by Xu et al:
performing a Gaussian analysis on the horizontal line numbers, the Gaussian analysis generating a Gaussian distribution (0062 teaches application of Gaussian in region of interest (ROI), which are the skyline/horizon with its detected lanes and road boundary, detected above of the 2D);
identifying a maximum bucket value of the Gaussian distribution; and using the maximum bucket value as the position (0062 teaches the application of Gaussian with determine set of peak/maximum points in ROI).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al using Gaussian distribution for smoothing in the area(s) of interest of segmentation (cropping) for evaluation of confident values as disclosed by Xu et al in 0062. 


Umamaheswari et al teach:
 the receiving the one or more image frames comprising receiving a set of image frames over a predetermined period of time (V. Video database teach camera capture images at the rate of 30 frames (a set of frames) per second (frames over a predetermined period of time)).

Claim 8:
Umamaheswari et al teaches the following subject matter:
A non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (Umamaheswari et al deals with digital image such that it inherently needs computer storage and processor to carry out the invention), the computer program instructions defining the steps of: 
receiving one or more image frames captured by an image sensor installed on a vehicle IV. System architecture teaches digital camera mounted on the hood of the vehicle; V. Video database teaches camera capture images at 30 frames per second; figure 1 & 3 teaches receiving frame);
identifying a position of a skyline in the one or more image by identifying horizontal line numbers corresponding to each of the one or more image frames based on luminance values of the horizontal line numbers, the horizontal  line numbers representing the position of the skyline in each respective frame (V. Video data base teaches identifying horizontal lines number that is angel of view of 40 degrees (position and lines number) per frame at 30 frames per second; VI. Algorithm implementation and figure 4 teaches identifying skyline/horizon and cropping of image base on skyline)
cropping one or more future image frames based on the position of the skyline, the cropping generating cropped images comprising a subset of the corresponding future image frames frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture.).
Umamaheswari et al does not teaches the following which is taught by Xu et al:
Processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.
Claim 9:
Umamaheswari et al teach:
The non-transitory computer readable storage medium of claim 8, the program instructions further defining the step of determining that a current time corresponds to daytime and that the vehicle is in (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claim 10: cancel 

Claim 11:
The non-transitory computer readable storage medium of claim 8, 
Umamaheswari et al teaches skyline do not teach the following which is taught by Xu et al:
performing a Gaussian analysis on the horizontal line numbers, the Gaussian analysis generating a Gaussian distribution (0062 teaches application of Gaussian in region of interest (ROI), which are the skyline/horizon with its detected lanes and road boundary, detected above of the 2D);
identifying a maximum bucket value of the Gaussian distribution; and using the maximum bucket value as the position (0062 teaches the application of Gaussian with determine set of peak/maximum points in ROI).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al using Gaussian distribution for smoothing in the area(s) of interest of segmentation (cropping) for evaluation of confident values as disclosed by Xu et al in 0062. 
Claim 14:
The non-transitory computer readable storage medium of claim 8, 
Umamaheswari et al teach:
the receiving the one or more image frames comprising receiving a set of image frames over a predetermined period of time (V. Video database teach camera capture images at the rate of 30 frames (a set of frames) per second (frames over a predetermined period of time)).

Claim 15:
Umamaheswari et al teaches the following subject matter:
A device (I. Introduction teaches use of devices) comprising: 
a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of (Umamaheswari et al deals with digital image such that it inherently needs computer storage and processor to carry out the invention): 
receiving one or more image frames captured by an image sensor installed on a vehicle (IV. System architecture teaches digital camera mounted on the hood of the vehicle; V. Video database teaches camera capture images at 30 frames per second; figure 1 & 3 teaches receiving frame);
identifying a position of a skyline in the one or more image frame identifying horizontal line numbers corresponding to each of the one or more image frames based on luminance values of the horizontal line numbers, the horizontal line numbers representing the position of the skyline in each respective frame (V. Video data base teaches identifying horizontal lines number that is angel of view of 40 degrees (position and lines number) per frame at 30 frames per second; VI. Algorithm implementation and figure 4 teaches identifying skyline/horizon and cropping of image base on skyline);
cropping one or more future image frames based on the position of the skyline, the cropping generating cropped images comprising a subset of the corresponding future image frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture.).
Umamaheswari et al does not teaches the following which is taught by Xu et al:
processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.

Claim 16:
 The device of claim 15, the stored program logic 
Umamaheswari et al teach:
further causing the processor to perform the operation of determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claim 17: cancel

Claim 18:
Umamaheswari et al teaches skyline but do not teach the following which is taught by Xu et al:
 The device of claim 15, the stored program logic further causing the processor to perform the operations of: 
performing a Gaussian analysis on the horizontal line numbers, the Gaussian analysis generating a Gaussian distribution (0062 teaches application of Gaussian in region of interest (ROI), which are the skyline/horizon with its detected lanes and road boundary, detected above of the 2D);
identifying a maximum bucket value of the Gaussian distribution; and using the maximum bucket value as the position (0062 teaches the application of Gaussian with determine set of peak/maximum points in ROI).
Umamaheswari et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al by Xu et al using Gaussian distribution for smoothing in the area(s) of interest of segmentation (cropping) for evaluation of confident values as disclosed by Xu et al in 0062. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean  as applied to claim 1 above, and further in view of OKUBO (US 2019/0294899).
Claim 5:
Umamaheswari et al and Xu et al teaches all the subject matter above, but not the following which is taught by OKUBO:
calculating a first luminance spread for a first horizontal line (figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Umamaheswari et al, Xu et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al and Xu et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.


The non-transitory computer readable storage medium of claim 8, 
Umamaheswari et al and Xu et al teaches all the subject matter above, but not the following which is taught by OKUBO:
wherein identifying a horizontal line number for a given image frame comprises: 
calculating a first luminance spread for a first horizontal line(figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Umamaheswari et al, Xu et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al and Xu et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.


Umamaheswari et al and Xu et al teaches all the subject matter above, but not the following which is taught by OKUBO:
The device of claim 15, wherein identifying a horizontal line number for a given image frame comprises: 
calculating a first luminance spread for a first horizontal line (figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Umamaheswari et al, Xu et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al and Xu et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.

s 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean Transform) in view of Xu et al (US 2019/0266418) and OKUBO (US 2019/0294899) as applied to claim 5 above, and further in view of Andrus et al (US 2010/0195901).
Claim 6:
Umamaheswari et al, Xu et al and OKUBO teaches teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Umamaheswari et al, Xu et al, OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al, Xu et al, and OKUBO by Andrus et al regarding luminance difference calculation to prove pixel luminance provides the flexibility to shape the tone mapping characteristic to achieve improvements in tonal balance and key of the scene as disclosed by Andrus et al in 0110.

Claim 13:
The non-transitory computer readable storage medium of claim 12, 
Umamaheswari et al, Xu et al and OKUBO teaches teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Umamaheswari et al, Xu et al, OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Umamaheswari et al, Xu et al, and OKUBO by Andrus et al regarding luminance difference calculation to prove pixel luminance provides the flexibility to shape the tone mapping characteristic to achieve improvements in tonal balance and key of the scene as disclosed by Andrus et al in 0110.

Claim 20:
The device of claim 19,
Umamaheswari et al, Xu et al and OKUBO teaches teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Umamaheswari et al, Xu et al, OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656